Citation Nr: 0112484	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for residuals of heat 
stroke.






ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1957 to 
July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for residuals of heat 
stroke.  

The Board notes that the veteran did not report for a 
scheduled Board hearing, and he did not request a timely 
postponement.  The Board will therefore proceed to review the 
issue on appeal.  See 38 C.F.R. §  20.702(d) (2000).


REMAND

The veteran contends that heat stroke suffered in service, in 
July or August 1957, caused his current seizure disorder and 
vision problems.

Initially, the Board notes that the veteran's service medical 
records are missing and assumed destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  There is a heightened duty to assist the veteran 
under these circumstances.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  Consequently, there is no in-service 
evidence of record pertaining to the veteran's in-service 
heat stroke or the residuals thereof, aside from the 
veteran's own statements.  Although the RO has made a request 
for same, the veteran should be given another opportunity to 
provide such evidence, which would be useful in the 
adjudication of this case.

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. §  1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  In the absence of 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is a duty to notify and a duty to assist the veteran 
regarding his claim under the Veterans Claims Assistance Act 
of 2000.  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  The 
Veterans Claims Assistance Act of 2000 also states, in 
pertinent part, that a VA examination must be provided when 
there is insufficient medical evidence to decide a claim.  
Id.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 and thereby provide the veteran with an opportunity 
to submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes 
there is no medical evidence to support the veteran's 
assertion that he currently suffers residuals of in-service 
heat stroke, to include vision problems and a seizure 
disorder.  The only relevant medical evidence of record 
demonstrates a seizure disorder in 1992, six years prior to 
the veteran's filing of the claim.  Although the veteran 
stated his belief in the matter, as a layperson, the veteran 
is generally not competent to give a medical opinion 
concerning a current medical diagnosis of disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, the 
veteran has not indicated current, persistent symptoms of 
residuals of heat stroke.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (lay persons are competent to testify to the 
symptoms of observable conditions).  In order to substantiate 
his claim, the veteran needs to provide current clinical 
findings or diagnoses of the alleged residuals of heat stroke 
or a report of current, persistent symptoms of residuals of 
heat stroke. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act.  
It is the RO's responsibility, however, to ensure that all 
appropriate development is undertaken in this case.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of residuals of 
in-service heat stroke, to include a 
seizure disorder and visions problems, 
which have not been obtained to date, 
with special attention to his period of 
active service.  These sources may 
include private medical records showing 
treatment of the claimed disability, 
fellow service personnel statements, lay 
statements or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran so 
notified.

2.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, and if competent evidence of 
current disability has been submitted, 
the veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any current 
disorders alleged to be the residuals of 
in-service heat stroke.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion, as to whether it is at least 
as likely as not that any current seizure 
disorder or vision problems are in any 
way related to the veteran's active 
military service, to include any in-
service heat-related illness, or whether 
the disorders are due to other causes.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides objective evidence that any 
current disorders are residuals of in-
service heat stroke, the RO should 
specifically advise the veteran of the 
need to submit such competent medical 
evidence to support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


